Citation Nr: 1412985	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a neck condition has been received, and if so, whether service connection for a cervical spine disorder, to include as secondary to service-connected adhesive disease with pelvic inflammatory disease with total abdominal hysterectomy and/or osteoporosis, is warranted.
 
2.  Entitlement to a rating in excess of 10 percent for labyrinthitis.    


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the RO originally denied the Veteran's claim of entitlement to service connection for a neck condition in a final rating decision in April 1996.  In September 2008, the Veteran claimed entitlement to service connection for arthritis in the neck.  Despite the RO's prior final denial of the Veteran's claim, however, the RO has developed and adjudicated the present claim of service connection for a cervical spine disorder on the merits, without consideration of whether new and material evidence sufficient to reopen the claim had been received by VA as per 38 U.S.C.A. § 5108.  Regardless, the Board is not bound by that determination as to whether the claim should be reopened, and must initially consider whether new and material evidence has been received prior to consideration of the claim on the merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, this issue has been characterized as shown on the first page of this decision.   

Regarding the Veteran's claim for a rating in excess of 10 percent for labyrinthitis, the Board notes that the RO has characterized such service-connected disability in a variety of manners during the course of the appeal, to include vertigo and peripheral vestibular disorder.  Additionally, at the Veteran's most recent VA examination in March 2010, the examiner changed the Veteran's diagnosis to vestibular dysfunction (peripheral vertigo).  However, there has been no rating decision recharacterizing such disability.  Therefore, it is characterized as shown on the first page of this decision. 
  
The Veteran testified at a Board hearing held in Washington, D.C., before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing has been associated with the record on appeal.  The Board notes that, at such time, the cervical spine issue was characterized as a de novo claim, rather than an application to reopen a previously denied claim; however, no prejudice results to the Veteran in the mischaracterization of the issue as the Board herein reopens the claim.  Additionally, at her hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with a copy of the January 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

The issues of entitlement to service connection for a cervical spine disorder and  a rating in excess of 10 percent for labyrinthitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a rating decision dated in April 1996 and issued in May 1996, the RO denied entitlement to service connection for a neck condition; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.

2.  Evidence added to the record since the final May 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck condition.


CONCLUSIONS OF LAW

1. The May 1996 rating decision that denied the Veteran's claim of entitlement to service connection for a neck condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2013)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a neck condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.  

The Veteran's original claim for service connection for a neck condition was denied in a rating decision dated in April 1996 and issued in May 1996.  At such time, the RO considered the Veteran's service treatment records (STRs) in addition to February 1996 and March 1996 VA examinations.  The RO noted that the Veteran's STRs were entirely negative for complaint or treatment of any chronic neck pain or tightness and the VA examination did not find evidence of a chronic neck disorder.  In this regard, the Board notes that such records reflect that the Veteran was seen for a sudden pain to the temporal parietal region with sudden pain on the left side of her neck in July 1990.  Rule out cervical strain was assessed, but no neck or cervical spine disorder was ultimately diagnosed.  As such, the RO determined that service connection was not warranted for a neck condition as there was no record of a chronic neck disability subject to service connection, i.e., a diagnosed neck condition that is related to service.      

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In a May 1996 letter, the Veteran was advised of the April 1996 denial and her appellate rights.  While she submitted a notice of disagreement in November 1996 with the respect to other issues denied in the April 1996 rating decision, she did not appeal the denial of service connection for a neck condition.  In fact, no further communication regarding her claim of entitlement to service connection for a neck disorder was received until September 2008, when VA received her application to reopen such claim. Therefore, the May 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a neck condition was received prior to the expiration of the appeal period stemming from the May 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that duplicative service treatment records were submitted by the Veteran subsequent to the issuance of the May 1996 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  However, the newly-associated service treatment records are duplicative of those previously of record and considered in the May 1996 rating decision.  Moreover, such are not relevant to the instant claim as they do not address any in-service complaints referable to neck complaints or any relationship between the Veteran's current neck disorder and service. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon the receipt of such service treatment records.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence received since the May 1996 rating decision consists of the Veteran's statements, to include her testimony at the January 2014 Board hearing, and post-service VA and private treatment records.  In this regard, a September 2008 emergency discharge note from Inova Healthplex ED shows a diagnosis of cervical strain.  An October 2008 VA primary care note states that the Veteran has degenerative joint disease of the neck.  In addition, a November 2008 VA report noted that she had a small bulge at the C5-6 level.  In addition, the Veteran offered testimony regarding how her service-connected adhesive disease with pelvic inflammatory disease with total abdominal hysterectomy and osteoporosis affected her cervical spine, to include making such more susceptible to degeneration in her neck as her hormone levels became skewed and altered her bone density.
    
The Board finds that such newly received evidence provides a basis for reopening the claim for service connection for a neck condition.  In this regard, the evidence is "new" because it was not before the RO at the time of the May 1996 rating decision, and is not duplicative or cumulative of evidence previously of record as it shows a current diagnosis of a neck disorder as well as a suggestion of a relationship to service-connected disabilities.  In this regard, the May 1996 decision denied service connection for a neck condition on the basis that there was no current disability related to service.  The newly received evidence clearly documents a currently diagnosed cervical spine disorder and the Veteran's lay statements, which are presumed credible for the purpose of reopening a claim, suggest a possible relationship to her service-connected disabilities.  With respect to the Veteran's secondary theory of entitlement, there is no etiology opinion of record addressing such theory.  Therefore, as this evidence triggers VA's duty to obtain an examination and/or pinion, the Board finds that it is new and material and raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.  Therefore, as new and material evidence has been received, the Veteran's claim of entitlement to service connection for a neck disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck condition is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a cervical spine disorder as well as her increased rating claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issue of entitlement to service connection for a cervical spine disorder, the Board finds that a remand is required in order to afford the Veteran a VA examination so as to determine the current nature and etiology of such disorder.  In this regard, the Board notes that the STRs reflect that the Veteran was seen for a sudden pain to the temporal parietal region with sudden pain on the left side of her neck in July 1990.  Rule out cervical strain was assessed, but no neck or cervical spine disorder was ultimately diagnosed.  However, post-service treatment records show a current diagnosis of a cervical spine disorder, to include cervical strain, degenerative joint disease of the neck, and a small bulge at the C5-6 level.  Additionally, the record reflects that the Veteran is currently service-connected for adhesive disease with pelvic inflammatory disease with total abdominal hysterectomy, evaluated as 50 percent disabling, and osteoporosis, evaluated as 10 percent disabling, and, as discussed previously, has alleged that such service-connected disabilities made her more susceptible to degeneration in her neck as her hormone levels became skewed and altered her bone density.  Therefore, in light of the Veteran's currently diagnosed cervical spine disorder and the notation in the STRs regarding rule out cervical strain as well as her contentions regarding the impact her service-connected disabilities has had on her neck, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of her cervical spine disorder.  

Additionally, the Board notes that the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of her claim of entitlement to service connection for a cervical spine disorder.  Such should be accomplished on remand.         

With regard to the issue of entitlement to a rating for labyrinthitis in excess of 10 percent, the Board notes that the Veteran was most recently examined by VA in March 2010 in order to determine the current nature and severity of such disability.  However, since such examination, the Veteran has alleged, to include at her January 2014 Board hearing, that her labyrinthitis has increased in severity.  Specifically, she reported that she staggers and has episodes of dizziness, spinning, and imbalance.  Likewise, VA treatment records dated in September 2012 and January 2013 reflect complaints that her vertigo has worsened recently and that she has 1 minute spells four to five times a day as well as vertigo occurring all day long intermittently with spinning or light-headedness.  She further reported that she had previously taken occasional Meclizine for the prior 10 to 15 years, but it was becoming ineffective.  Therefore, as the evidence suggests that the Veteran's labyrinthitis symptomatology may have increased in severity since the March 2010 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, with respect to both claims, the Veteran has reported that she receives treatment through the VA facility in Washington, D.C.  The most recent treatment records contained in the claims file are dated in November 2008, with the exception of the records submitted by the Veteran in January 2014.  There is also an indication that the Veteran has sought private treatment for her disorders.  Therefore, on remand, the Veteran should be requested to identify all VA and non-VA healthcare providers who treated her for her cervical spine disorder and labyrinthitis and, thereafter, all identified records, to include those from the Washington VA facility dated from November 2008 to the present, should be obtained for consideration in her appeal.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for a cervical spine disorder as secondary to her service-connected adhesive disease with pelvic inflammatory disease with total abdominal hysterectomy and/or osteoporosis.  

2. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated her for her cervical spine disorder and labyrinthitis.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Washington VA facility dated from November 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her cervical spine disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all current cervical spine disorders.

(B)  For each currently diagnosed cervical spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include her treatment in July 1990 for rule out cervical strain.

(C)  The examiner should indicate whether the Veteran manifested arthritis of the cervical spine within one year of her service discharge in October 1993 and, if so, to describe the manifestations.

(D)  For each currently diagnosed cervical spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not caused OR aggravated by the Veteran's service-connected adhesive disease with pelvic inflammatory disease with total abdominal hysterectomy and/or osteoporosis.  In offering such an opinion, the examiner should consider the Veteran's contention that such service-connected disabilities made her more susceptible to degeneration as her hormone levels became skewed and altered her bone density.
  
The examiner should also consider the Veteran's statements regarding the onset of her claimed neck disability, and the continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered should be provided. 
   
4. After obtaining all outstanding treatment records, the Veteran should also be afforded an appropriate VA examination to determine the current level of severity of her service-connected labyrinthitis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature, severity, and frequency of all manifestations of the Veteran's labyrinthitis, taking into consideration her reports of staggering, dizziness, spinning, and imbalance.  In this regard, the examiner should specifically state whether such disability results in dizziness and occasional staggering.  He or she should also address the impact the Veteran's labyrinthitis has on her employability.  

The rationale for any opinion offered should be provided. 
  
5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


